  Case 18-29247       Doc 20     Filed 01/24/19 Entered 01/24/19 12:04:34              Desc Main
                                    Document Page 1 of 2




 Lon A. Jenkins (4060)
 Tami Gadd-Willardson (12517)
 MaryAnn Bride (13146)
 Katherine T. Kang (14457)
 OFFICE OF THE CHAPTER 13 TRUSTEE
 405 South Main Street, Suite 600
 Salt Lake City, Utah 84111
 Telephone: (801) 596-2884
 Facsimile: (801) 596-2898
 Email: utahtrusteemail@ch13ut.org



                         UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF UTAH
                                 CENTRAL DIVISION

IN RE:                                                 CASE: 18-29247
NEWLEY BOWDEN WELCH                                    CHAPTER 13


Debtor
                                                       Hon. JOEL T. MARKER
                                                       Confirmation Hearing: 2/26/19 10:00 am

   TRUSTEE'S OBJECTION TO CONFIRMATION AND RECOMMENDATION OF
            DISMISSAL UNDER 1307(c) IF UNABLE TO RESOLVE

Lon A. Jenkins, Chapter 13 Trustee, hereby objects to confirmation of the Debtor's plan and in
support thereof represents as follows:
   1. The Debtor filed a Chapter 13 petition for relief on December 12, 2018 and the First
Meeting of Creditors under section 341 was held on January 18, 2019.

   2 The Trustee has filed a Motion to Dismiss in this case. Pursuant to Local Rule 2083-1(g),
you must file an objection to this with the bankruptcy court within 21 days after service of the
motion, or the bankruptcy court clerk must enter an order dismissing the case. Unless otherwise
directed by the court, this motion will be heard at the confirmation hearing.
  Case 18-29247         Doc 20      Filed 01/24/19 Entered 01/24/19 12:04:34                Desc Main
                                       Document Page 2 of 2




    3. The Trustee was unable to conduct the 341 Meeting on January 18, 2018 due to a pending
motion to dismiss. The 341 Meeting will need to be rescheduled.


    WHEREFORE, the Trustee objects to confirmation of the Debtor's plan. If the Debtor is unable to
resolve the objection by the confirmation hearing, the Trustee will move to dismiss or convert the case .




Dated: January 24, 2019                               Tami Gadd-Willardson
                                                      Attorney for Chapter 13 Trustee



                                   CERTIFICATE OF SERVICE

    A true and correct copy of the foregoing Objection to Confirmation was served on the following
parties on January 24, 2019:


NEWLEY BOWDEN WELCH, 12556 SOUTH BRUNDISI WAY,HERRIMAN, UT 84096

DAVID L. FISHER, ECF Notification
                                                           /s/ Emily Larsen
